Case 2:19_-CV-09659-L|\/|A-D|\/|D D_ocument 1-1 Filed 04/22/19 Page 1 of 67

Dixon Correctionai lnsiif"uie
Keefer Lamar Eaglin 406762
Post Ofiice Box 788
Jackson, LA 70748

Motion to Submit Extra-Length APPELLATE BRIEF

NOW }NTO COUR'I`, comes Prc-Se Petitioner, Keefer Lamar Eagiin, whom
respectfully and humbly request acceptance of Petitioner’s Habeas Corpus, Which is cf
extra-length in nature. lt is Pctiticner’s cpinion, that the entirely ofthe submitted brief is
proven necessary in providing facts, the actual claims presented, and the substantial merif
to Petitioner’s cfaims. Petitioner’s acknowledges that he is a Prc~Se Defendant, and the
lack of knowledge to most legai terminology, is the cause cf the required extra-length
briefing Therefore, Petitioner prays that this motion is granted.

Respectfuily Submittcd By.'

Keefer L;mar Eaglin 4067§2

Dixon Correcticnal Institute Unit 2 ~ Dcrm 7
Post OH'rce Box 788
Jackson, LA 70748

TENDERED FOR much

APR 222019¢/»/`

` U.S. D|STR|CT COURT
eastern District of Louisiana
Deputy C|erk

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Dpcument 1-1 Filed 04/22/19 Page 2 of 67

UNITED STATES DISTRICT COURT
FOR THE
EASTERN DISTRICT OF LOUISIANA

STATE OF LOUiSIANA
PARISH OF SAINT TAMMANY
TWENTY-SECOND JUDICIAL DISTRICT

V. DOCKET NUMBER: 519994

KEEFER LAMAR EAGLIN 406762
POST OFFICE BOX 788
JACKSON, LOUISIANA 70748

Petition for Writ of Habeas Corpus

Date: d » l ?- 10 " al Submitted By:L<HM_(iQF/
Keef`er L mar Eaglin 4 6762

Dixon Correctionai Institute
Post Officc Box 788
Jackson, louisiana 77048

fENDERED FOR FiL|NG

APR 22 2019/uf

U.S. D|STR|CT COURT
Eastern District of Lcuisiana
Depufy Clerk

 

CaS€ 2219:_CV-09659-L|\/|A-D|\/|D DQCUment 1-1 Filed 04/22/19 Page 3 Of 67

LAWS AND ARGUMENT
The Fifth Amcndment to the United States constitution states [n]o person. ..shail be
deprived of life, liberty, or property without due process oflaw. U.S. Const., Arnend. V;
see also La. Const. art 1 & 2. 'l`he Fifth Amendment is applicable to Louisiana via
operation of the Fourtccnth Amendment to the United States Constitution. U.S.
Const. Amend. XlV; see also Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct.

2701, 33 L.Ed.Zd 548 (1972)

ln evaluating due process claims, this court must inquire whether the practice “offends
some principal of justice to root in the traditional and conscience of our people as to be
ranked as fundamentai.” Snyder v. Massachusetts, 291 U.S. 97, 105, 54 S.Ct. 330, 332,
78 L.Ed 2d 674 (1934). A statement by lustice Frankfurter, due process:
Ernl)odies a system of rights based on moral principles to do
deeply embedded in the traditions and feelings of our people
as to be deemed fundamental to a civilized society as conceived
by our Whole history. Due process is that which comports
with the deepest notion of what is fair, right, and just.

Solesbee v. Balkcom, 339 U.S. 9, 16, 70 S.Ct. 457, 461, 94 L. Ed.2d 604 (195()).

The Due Process Clause shall be validated upon actions that “validate those fundamental
conceptions of justice which lie at the base of our civil and political institution, and in
which define the community's sense of fair play and decency.” United Statcs v.
Lovasco, 431 U.S. 783, 790, 97 S.Ct. 2044, 2049, 52 L.Ed. 2d 752 (1977). The Supreme
Court has defined the category of infractions and violates fundamental fairness very
nairowly. Dowling, 493 U.S. 352-353, liO S.Ct. at 674. ’i`he primary guide in
determining Whether the principle in question is fundamental is, of course, historical
practice, Montana v. Egelhoff, 518 U.S. 37, 41-44, 116 S.Ct. 2013, 2017, 135 L.Ed. Zd.
361 (1996).

During the years surrounding the founding of this oountry, and proceeding to the present
day, the idea that one cannot be convicted upon evidence that does not rise to a level
beyond reasonable doubt has become enmeshed in the American Judiciary. “[O]ur

common-law heritage, our constitution, and our Experience in applying that Constitution

 

CaS€ 2219_-__CV-09659-L|\/|A-D|\/|D DOCUm€n'[ 1-1 Filed 04/22/19 Page 4 Of 67

has committed us irrevocably to the position that the criminal trial has one well-defined
purpose “to provide a fair and reliable determination of guilt” Estes v. Texas, 331 U.S.
532, 565, 85 S.Ct. 1628, 1644, 14 L. Ed. 2d. 543 (1965) (Warren, CrJ., with whom

Dongiass and Goldberg, JJ. joined concerning).

Therefore, considering the violation of the defendant’s rights, the convictions, and

sentences must be reversed, and a New Trial of Irnmediate Release be granted

 

CaS€ 2219-CV-09659-L|\/|A-D|\/|D DQ_CUm€n'[ 1-1 Filed 04/22/19 Page 5 Of 67

lndex'. Volurne l

l.) Felony Bill of Information: Parish of Saint Tammany, State of
Louisiana ........................................................................................ 1

 

2.) Sentencing Minutes ....Il
3.) Louisiana Suprerne Conrt Ruling To Direct Appeal .............................................................. lli
4.) Post - Conviction Appiieation

5.)l Memorandum of Law ln Support of Post - Conviction Application ..................................... lV

6.) Proeedurai HistoryPg#2-3
7.) Statement ofFactPg #3-6
8.) Memorandurn of Law For Claim #l .......................................................................... Pg. #7-1i

9.) Mernorandum ofLaw For Claim #2 ........................................................................ Pg. #12-2(}
10.) Memorandurn ofLaw For Claim #3 ........................................................................ Pg. #2£-24
ll.) Mernorandurn ofLaw For Claim #4 ........................................................................ Pg. #25-35
12.) Mernorandum of Law For Claim #5 ........................................................................ Pg. #36-41
13.) Mernorandum of Law For Claim #6 ........................................................................ Pg. #42~48
14.) Memorandum of Law For Claim #7 ........................................................................ Pg, #49-5§
15.) I\/iemorandum ofLaw For Claim #8 ...................... Pg. #52-64
16.) Post - Conviction Relief Judgrnent from Distriet Couit

Supplcmentai Brief

l.) index .............................................................................................................................. Pg. ( I)
2.) Suppiernental Brief to Claim ll ................................................................................ Pg.(s) #1-3
3.) Supplernental Brief to Claim III ............................................................................... Pg.(s) #4-5
4.) Snpplemental Brief to Claim IV ........................................................................... Pg.(s) #6-8A
5.) Suppleniental Brief to Claim V .............................................................................. Pg.(s) #9-i0

6.) Supplemental Briefto Claim Vng(s) #l l-13
7.) Supplemental Briefto Claim VIng(s) #14~17

S.) PrayerPg#lS

 

CaS€ 2219-CV-09659-L|\/|A-D|\/|D

TABLE OF AUTI'IORITEES

Miranda v Arizona, 384 U.S. 436 (1966)

\

D_ocument 1-1 Filed 04/22/19 Page 6 of 67

...............Vol. l Pg. #7

Messiah v. U.S., 377 U.S. 210 (1964) ................................ -. ......................................... Vol. ng #7

Butler v. McKeller, 494 U.S. 407 (1990)
Roger v. Richinond, 365 U.S. 534 (196{) .................................
- Ashcrah v. 'i`ennessee, 322 U.S. (1944)

La Consta.of1974, Section 18

Wiggins v. Srnith, 539 U.S. 510 (2003) ....................................

Stricl<land v. Washington, 466 U.S. 688 (1984) ........................

U.s. v. Chmic,¢iee U.S.643(1934)

Smith y, Robbins, 528 U.S. 259 (2000) .....................................

Napue v. lllinois, 360 U.S. 264 (1959)

Nix v. Whiteside, 475 U.S. 157 (1986)

..............Vol. l Pg. #7, Pg. 12-13
................................ Vol. ng. #12
Vol. l Pg. #i2
..............Vol. l Pg. #21
.................... Vol. i Pg.(s) #25 &29
................................. Vol. IPg. #25
........-......vol 1Pg.(s)25 & 32
Vol l Pg.(s) #25 & 33
.....r.r.Vol.1Pg.(s)#36,39,40 & 41

,..............Vol. l Pg‘ #36

lackson v. Virginia, 443 U,S. 309 (1979) ................................................. Vol. IPg.(s) #42,49 &52

ln re Winship, 397 U.S. 358 (1970)

State vi Mitchell, 99~3342 (La. 10/17/00), 772 So.2d.78..............

State v. Vessell, 450 So 2d 938 (1984) ......................................

State v. Mussail, 623 So 2d 938 (1988) ......................................

Schlup v. Delo, 513 U.S. 298 (1995)

..............Vol. IPg. #42
...............Vol. ng.(s) #49 & 52
.................... Vol. l Pg.(s) #49 &52
.................... Vol. 1 Pg.(s) #49 &52

..............Voi in. #52

Boston v. Kentucky

 

Case 2:19-CV-09659-L|\/|A-D|\/|D D_ocument 1-1 Filed 04/22/19 Page 7 of 67

SUPREl\/fE COURT OF LOUISIANA
WRlT APPLICATION FILING SHEET

NO.
'I`O BE COl\/EPLETED BY COUNSEL or PRO¢SE LITIGANT FlLl'NG APPLICATZON

 

 

 

 

 

 

 

 

 

 

 

'{lTLE
Applicant: Keefer L. `Eaglin 4067 62
Keefer l.amar Eaglim» #406762 Have there been other filing in this
' Court in this matter? X Yes No
VS.
Are you seeking a Stay Order? No
Star-E of L°“iSj-Hna Priority Treatment? No
lfso you MUST complete & attach a Priority
Form
- LEAD COUNSEL/PRO SE LITIGAN'I` iNFORMATlON
APPLECANT: RESPONDENT:
Name; Keefer Lamar Eaglin 406762 Namej
Address: Post Oft'ice Box 788 Address:
Jacicson, Louisiana 70748
Phone `No. N/A Bar Roll No. N/A Phone No. Bar Roll No.
Plcading being tiled; _ In proper person, § In Forrna Pauperis

Attach a list of additional counsel/pro se litigant, their addresses, phone numbers and the parties they represent
TYPE oF PLEADrNG

_ Civill _3"\1w Crirninal, _ R_S. 46; t 844 protection, __ Bar, __ Civif }uveniie, _ Critninal Juvenilc, __ Other
_ Cl'NC, 4'l"ern‘lination, ___ Surrender, m Adoption, _ Cl\ild Custody

ADMTNISTRATIVE OR MUNICIPAL COURT lNFORMATION

Tribunal/Courtf Dooi<et No.

indge/Comrnissioner/Hearing Officer; Ruling Date:
DiSTRlCT COURT I`NFORMATION

Parish and Judicial District Court: 22nd J\-ldicial Die trictfst’- Taimnany Docket Number: 519994

 

 

 

 

 

 

 

 

 

ludge and Section: ScotI:-~Gardner Sect:ion D Date ofRuling/Judgmenti~tovember 21, 2013
. APPELLATE COURT INFORMATION
Cir¢,ui[; First Dgcket NO_ 2017-KlJ-1623 l Action: Affir:med / Wril'. Denied
Appiicant in Appel|ate Court: Keefer Lamer Fael~ln if406762 F,iling Date.‘btogember ZZ, 2012
Ruling D'ate;February 20,2018 Pane| of Judges; Guidry, Pettigrew, and Crain, JJ. Eananc: 4
REHEARING INFORMATEON
Appticant: Date Filed: Action on Rehearing
Rulingl Date: Pauel of Judges: En Banc: _
P_RLSM_U\M
___ Pre-Trial_ l~iearing/Trial Schedu|ed datc: ,_ Trial in Progrcss, l Post Trial

 

ls there a stay now in effect? No Has this pleading been filed simultaneously in any other court? NO

Ifso, explain briefly

 

 

VER}FICATION

I certify that the above information and all of the information contained in this application is true and correct to the best of rnj
knowledge and that all relevant pleadings and mlings, as required by Supreme Court Rule X, are attached to this iiling. l furthc
certify that a copy of this application has been mailed or delivered to the appropriate court of appeal (if required), to th¢
respondent judge in the case of a remedial writ, and to all other counsel and unrepresented partiesl
narch is, 2013 /"<u:p, {X. ?_Qo\d/u__/
DATE SiGNATUR.E _A _” _
l‘ENDl:Rl:D FOE%\hiLiN@-m@l

ClDocurncnls and Setting\Loca| Setling\Temp\Fi|ing Slieel.\vpd
ina 2 2 2019 W/

‘_ U.S. DISTR|CT C'OURT
eastern Distriot ot Louisiana
,.`H_ML, ,.., .

 

Page 8 of 67

 

OII`tce Oi The Clerk
Court of Appeal, First Circuit
S\nte oI'Lontslnna
R°dd Naqu|n ww\i'.ln-l`cta.ort‘. P°st omce B°x 44°8
Cterk of Court 3ath Ftouge, LA
70821-4408
Notice of Judgrnent and Dlsposition (2251382“3°°°
Februan/ ZG, 2018
Docket Number: 2017 - |<W - 1623 __
State Of Loutsiana
VEFSUS

Keefer L. Eaglin

-|-O: Keefer Lamar Eag|in Warren LeDoux Nlontgornety
P.O. Box 788 701 N. Co|umbia Streel
Jac|<son, LA 70748 Covington, LA 70433

wmon\gomer\,i@,izda.com
Hon. Seoti Gardner Melissa R. Henry
701 N. Colurnb|na‘ Room 311 Parish of St. Tamrnany
Covinglon. LA ?0433 P. 0. Box 1090

Covlngton, LA 704341090

ln accordance with Looa| Ru|e 6 of the Court of Appea|, Flrst C|rcuit, I hereby cert|fy that this notice of judgment and
dlsposltion and the attached disposltlon were transm|tted this date to the trial judge or equivater`rt, all counsel of record,

and all parties not represented by counse|.
l
,» __ ,“_` /*
\(/\§L)/\'\vi\, \/%v\w\i’ 3

none NAQLJLN
CLERK oF CouRT

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 9 of 67

IN THE
SUPREN{E COURT OF LOUISIANA

PARISH OF SAINT TAl\/H\/IANY
CRIMINAL DOCKET NUMBER:519994

 

$**$$$**$*$*$**$$***$$**

Honorable Scott Gardner, Judge

KEEFER LAMAR EACTLIN, PRO - SE
VERSUS
STATE OF LOUISIANA

IN RESPONSE TO FIRST CIRCUIT
COURT OF APPEALS

*$******$$$$$***$*$$**$*

BBFOR_E: GUlDRY, PETTEGREW, and CRAIN, JJ.

Respectfully Sul)mitted By:
Dixon Correctional Institute

Keefer amar Eaglin 40 762

Post Oft'ice Box 788
Jackson, Louisiana 70748

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 10 of 67

VOLUME I

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 11 of 67
. l , ' ~ 5‘?/‘71{£,

.` .»*.l`tED.--\,fj' _
JAIL 1 sr._.tAMnAHif.;r=' _sii
"H'AL'ii’EoF iiouRr"
FELoNY BiLL or rNFoRMATioN ELER
5- i si q q it int-1312

STATE OP LOUISIANA - PARESH OF ST.'TA'MMANY

'I`WENTY-SECOND JUDICIAL 'DIS'I'R_lC'F

 

 

To rita HoNORABLE; THE..I’WENTY.sECoND JUDICXAE;.DJST`RICT coURT or
LOUiSLANA, sitting in for-tli`_é=Parish»of S_t. Tammany, comes ncivt'_;-irpo open Court the
undersigned District AttOr.iit§Y of`the Twenty-Second ,l,udicial'ljis.trit§j-hf Louisiana, in the name
and by the authority of stiin State, informs the said Hofiorable Cdurt;

 

 

That tile person(s) named and identified belo.w,._]atejoftlie:Parish of_St.;ijTl`arnmany on or about the
date below describcd, irl:the-Parish Q§§t§ Tur_n.ma_.ny aforesaid and withji:tft`ti'ie jurisdiction of the
Twenty-Second J udicial _'Distriet in and 'i`orzthe__§?n_r'isbh'nij,St.-Tammany,- _S__tate of Louisiana and
contrary to the form of H;b,Statutes of the State.of}=ouis_i_'aiia in such eu`is_es made and provided,
and against the peace anii’dignity of the same did y.iolpti".: -

\ ' '

 

DEFENDANTS NAME ANUDATB OF BH'{T'H.' - _
n KEEFER ama EAG'LIN 4 Do`B_; 1011 271919 ‘ss'N‘; 43is-_49.~4225 Arresi one
01/17."2012 $ID#: 17441_51 `
1326 H_lCKORY ST, SLIDELL, LA. 7(]‘}6{)-
oATE or oFFENsE; Janaary 16, 201"2 `:
COUN'[` 1
R.S. 14:42.1 FORCIBLE RAPE, by having sexual intercourse with CB DOB: 9-?-1998, without
the lawful consent of the victim and being prevented from resisting the act by force or by threats

of physical violence under circumstances where the victim reasonably believes that such
resistance would not prevent the rape.

WALTER P. REED
DISTRICT ATTO RNEY

, 22"d FUDICIAL oisTchr
sTATB or LoUiSiANA
l V /-F_
` " BY; ,@@¢tf/ zj/Z

ScANNEb scANNEo
`APR 22 ’ZBl‘i MAY 11 ZUtZ

4_-. s

 

 

_...`_»

CaSé 2219jCV-09659-L|.\/|A-D|\/|D D___OCUI'Tlent 1-1 Filed 04/22/19 Page 12 Of 67

S$. CERTIFIED COPY OF THE TRANSCRIPT 5/ l 9/2009 l'N #443438

The State tendered the matter to the Court.

Argument was heard on behalf of the Defensc as to 32 and its rotation to the Motion to
Quash. Argument was heard on behalf oi` the State and the matter was submitted to the
Cotm. Coun denied said motion as it relates to 83 and granted said motion as to 82.
Defense Counset objected and (`301111 noted said objectionl

_The Court having reviewed all the evidence submitted in this hearing, Court found that
less than ten years has elapsed between the expiration of the defendants supervision by
the Departrnent of Corrections and the commission of this offense, that the defendant was
adequately advised of his rights during the previous convictions, and the defendant is one
and the same as was previously convicted as alleged in the multiple offender bill. Court
adjudicated.the defendant to be a second felony offender. Argument was heard on behalf
of the State. and the State informed the Court the victim does not wish to make a
statement Under the provisions of Artiele t4:42.l, Article 894.1 and Articie 15:529.1,
Court sentenced the defendant to serve a period of eighty {SU) years at hard labor without
benefit of probation, parole or suspension of sentence with the Department of Publio
Safety and Corrections of the State of Louisiana. Funher, Court ordered the defendant to
register as a sex offender for a period of life. Court ordered the defendant be given credit
for time served

Defense Counsel requested leave of the Court to file a Motion to Reconsider anda
Motion for Appeal.

Cou.rt informed Cottnsel written reasons will be fiied.

COURT ADJOURNED SINE DlE: MINUTES READ AND APPROVED:

 

MINUTE CLERK Heather O'Neill JUDGE DlVlSIONG SG

42

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 13 of 67

The Su}ireme Tmmf uf fl}e Sfm‘e uf Ylnniziz:cnzx

STATE EX REL. KEEFER LAMAR EAGLIN
NO. 2015-KH-10?4

VS[

STATE OF LOUISIANA

IN\RE: Keefer Lamar anlin; - Plaintiff; Applying For Writ of
Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial
District Court Div. G, No. 519994; to the Court of Appeal, First

Circuit, No. 2014 KA 1729;

April 15, 2016

Denied.
JDH

BJJ
JTK
JLW
GGG
MRC

CRICHTON, J., would grant and docket.
9

Supreme Couft of Louisiana
April 15,2016

Mx(l, \.\¥\UUM\C/

Second Depury Cle of Courc

For the Court

 

Case 2:1_9-CV-09659-L|\/|A-D|\/|D Document 1-1 _ Filed 04/22/19 Page 14 of 67

APPENDIX "A" -- UNIFORM API’LICATION FOR POST-CONV]CTION RELIEF

UNIFORM APPLICATION FOR PDST-CONVICTION REI..IEF

 

 

 

 

Keefe.r Laeia): Eaglin No.
NAME OF PETITIONER (to be filied in by the cierit)
406762 22nd JUDICIAL DISTR_iC'I`
PRISON NUMBER
Elayn Hunt Correctional Gent;er PARISH OF Saint: Tammany
PLACE OF CONFINEMENT STATE OF LOUlSlANA
vs.

Warren Hontgoazery
CUSTODIAN (Warden, Superintendent, lailor,
or authorized person having custody of

petitioner)
Please Serve CUSTODlAN and mg_, DISTRICT ATTORNEY, 22nd .TU'DICIAL DlSTRICT, STATE OF

LOUISLANA.
INSTRUCTIONS-READ CAREFULLY

(1) 'I`his petition must be legibly written or typed, signed by the petitioner and sworn to before a notary public
or institutionai officer authorized to administer an oath. Any false statement of a material fact may serve as the
basis for a criminal prosecution All questions must be answered concisely in the proper space on the form.
Additional pages are not permitted except with respect to the facts which you rely upon to support your claims
for relicf. No citation of authorities or legal arguments are necessary.

(2) Ortly one judgment may i)e challenged in a singie petition except that convictions on multiple counts ofa
single indictment or information may be challenged in one petitionl

(3) YOU MUST INCLUDE Ai.,L CLAIMS FOR RELIEF AND ALL FACTS SUPPORT£NG SUCH
CLAIMS IN 'I"HE PETiTlON.

(4) When the petition is completed, the original must be mailed to the clerk of the district conn in the parish
where you were convicted and sentenced.

(5) You must attach officiai documentation showing your sentence and the crime for which you have been
ccnvicted. Y_ou may obtain that documentation from the clerk of court of the district court of the parish where
you were sentenced or from the institution where you are confinedl if that documentation is not attached, you
must allege what steps were taken to obtain it.

(6) Petitions which do not conform to these instructions will be returned with a notation as to the deficiency.

 

Case 2:1.9-CV-09659-L|\/|A-D|\/|D Do__Cument 1-1 Filed 04/22/19

PETITION
l. Narne and location of court which entered the judgment of conviction challenged
22nd .}`DC, P.G. Box 1090. Cov.ington. La. ilt'M'lli
2. Date of judgment of conviction vaember 21, 2013
3. Length of sentence Eighcy (80) Years
4. Nature of offense involved (ail counts) Forcible Rape
5. Wliat was your plea? (checlc one)
(a) N<>f guilty {X)
(b) Gllilf)' ()
(c) Not guilty and not guilty by reason of insanity ( )

Ir` you entered a guilty plea to one or more counts and not guilty to other counts, give details

 

(cl) Narne and address of the lawyer representing you at your plea (it` you had no lawyer, please
indicatc)
Oliver Carriere, 1102 ‘N. Jefferaon St. , Coviugt:ou, La. 7043[4
(e} Was the lawyer appointed (x) or hired ( )? (check one)
6. Kincl of trial: (checi< one)
(a) Jury (X)
(b) Judge only ()
7. (a) Narne and address of the lawyer representing you at your trial:
oliver carriere, 402 u. defenses se. , covingeoa, La. 7043¢.`
{b) Was the lawyer appointed (X} or hired ( )? (check onc)
S. Did you testify at the trial? Yes ( ) l\lo (X)
9. (a) Give the name and address of the lawyer'who represented you at sentencing for the conviction being
attacked herein Oliver Ca‘rriere, 402 N. Jefferson St. , Covington, La. 7043!;
(b) Was the lawyer appointed (19 or hired ( )? (check one)
lO. Did you appeal from the judgment of conviction? `r’es {Z) No ()
ll. If you did appeal, give the following information:

(a) Citation, docket number, and date of written opinion by the Supreme Court (if known)

#2011: - KA - 1729

 

(b) Name and address of lawyer representing you on appeal:

Page 15 of 67

 

Case 2:19-CV-09659-hMA-DMD Document 1-1 Filed 04/22/19

Kat:herine H. Franlc, l?.O. Box 1677 , Abit:a Springs, La. 70420
(c) Was the lawyer appointed (X) or hired ( )? (check one) n
12. Other than a direct appeal from the judgment of conviction and sentence, have you previously filed any
application for post-conviction relief with respect to this judgment in any state or federal court? Yes ( )No Qt)

13. If your answer to 12‘ is "yes", give the following inforrnation:

 

(a){l) Narne of court
(2) Nature of proceeding -

(3) Claims raised

 

(4) Did you receive an evidentiary hearing ou your application? Yes ( ) No ( )

(5) Was relief granted or denied?

 

(6) Date of disposition
('i') Citation of opinion (if known)

(8) Narne and address of lawyer representing you [ifnone, so state]:

 

(9) Was the lawyer appointed ( ) or hired ( )? (checlt one)

(b) As to any second application give the same infonnation:

 

(l) Narne of court

(2) Nature of proceeding

 

(3) Claims raised

 

(4) Did you receive an evidentiary hearing on your application?

Yes(}No()

(5) Was relief granted or denied'?

 

(6) Date of disposition

 

(7) Citation of opinion (if known)

 

(8) Narne and address of lawyer representing you [if none, so state]:

 

(9) Was the lawyer appointed ( ) or hired ()? {checlt one)

(c) Have you filed any other applications for post-conviction relief with respect to the challenged

conviction? Yes () No ( )
If "yes", set forth the details (as above) on separate paper and attach.

(d) Did you appeal or seek writs of review fi'orn the denial of any post-conviction application?

Page 16 of 67

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 17 of 67

(l) First petition, etc. Yes ()No ( )
(2`) Sccond petition, etc. Yes ()No ()
(e) lt` you did not appeal or seek writs from the denial of any post-conviction application, explain briefly

why you did not:

 

(f) Name of the lawyer who represented you on appeal from the denial of any post-conviction application
[if none, so state]:

(l) First petition

 

(2) Second petition

 

CLAIMS FOR RELIEF

State concisely facts supporting your claim that you are being held unlawfully. if necessary, you may attach
extra pages stating additional claims and supporting facts. Do not argue points of law.

'l`he following is a list of those claims, and only those claims, that may provide you with grounds for relief:

(l) Your conviction was obtained in violation of the constitution of the United States or the State of
Louisiana;

(2) The court exceeded its jurisdiction;

(3) Your conviction cr sentence subjected you to double jeopardy;

(4) The limitations on prosecution had expired;

(5) ”l`he statute creating the offense for which you were convicted and sentenced is unconstitutional;

(6) Tlte conviction or sentence constitute the ex post facto application of law in violation of the Constitution
of the United States or the State of louisiana

A REMINDER: 'l`HE ABOV`E LIST CONTAINS ONL`Y 'I`HOSE CLAIMS THAT YOU MAY RAISE
FOR REL{EF. YOU M.'UST SE'I` FORTH ALL OF YOUR COMPLAI'NTS ABOUT YOUR CONVECTION IN
THIS APPLlCA‘I`lON. YOU MAY BE BARR_ED FROM PRESENT[NG ADDITIONAL CLAl'MS AT A
LATER DATE. Rernernber that you must state the FACTS upon which your complaints about your conviction
are based. MERE CONCLUSOBY ALLBGATIONS WILL NO'i` SUFFlCE.

REPETI'I`IVE APPLICATIONS
'i`he above claims may not provide grounds for relief if any of the following applies to you:

(l) Uniess required in the interest ofjustice, any claim for relief which you fully litigated in an appeal shall
not be considered

(2) Any claim of which you had knowledge and inexcusably failed to raise in the proceeding leading to
conviction may be denied by the court.

(3) Any claim which you raised in the trial court and inexcusably failed to pursue on appeal may be denied by
the court.

(4) A successive application may be dismissed if it fails to raise a new or different claim.

(5) A successive application may be dismissed if it raises a new or different claim that was inexcusably

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 18 of 67

omitted from a prior applicationl

to explain the reasons why you failed to raise your claims in the

This application will provide space for you
urge the claim on appeal, or failed to include the claim in a prior

proceedings leading to conviction, or failed to
applicationl

CLAIM I --

Claim: ‘
Pet:itioner was denied Fiftl't Amendment; Constitutional flights

(a) Supporting FACTS (tell ,your story briefly without citing cases or law): 7
Petitioner submits documentation contradicting trial testimony '.'/`

(b) List names and addresses of witnesses who could testify in support of your claim. lf you cannot do so,
explain why: Petitioner cannot . Evidence provided in submitted documentation. Pleaoe

see Memorandu.m of Law Claim #1

(c) If you failed to raise this ground in the trial court prior to conviction, on appeal or in a prior application,
explain why: Ground not raised in trial due to denial of Petit:ioner's Hotion to enroll
as Co-Counnel

 

CLAIM ll
Claim:
Petit:l.oner was denied F;Lfth and Fourteentir Amendment Gonat:itutional Rights, Coer:ced
Confession

(a) Supporting FACTS (tell your story briefly without citing cases or law):
Pleese see Memorandum lf Law Claim #2

(b) List names and addresses of witnesses who could testify in support of your claim. If you cannot do so,

explain why:
Pet:ttioner cannot. Support of claim provided with nemorandum

(c) If you failed to raise this ground in the trial court prior to conviction, on appeal or in a prior application,
explain why: Ground not raised in trial due to denial -of Petitioner' s motion to enroll
as Co-Couneel .

CLAIM III

Claim:
Petitioner was denied his constitutional righta, as'it pertains to the Eighth
Amendment of the Unit;ed States Conatitution
(a) Supporting FACT'S {tcll your story briefly without citing cases or law):
Please see Memorandum of an Claim #3 ."

(b) List names and addresses of witnesses who could testify in support of your ciairn. If you cannot do so,

explain why: Petitioner offers Oliver Carrier: and miranda Trosclaie, of the Public
Defendet's Office - li02 `N. Jefferson St. Covington, Le. 7043£\

(c) If you failed to raise this ground in the trial court prior to conviction, on appeal o_r in a prior application,
explain why: Ground not raised in ._trial due to denial of Petitioner‘s Motion to enroll as

Co-Couose].

You may attach additional pages setting forth the required information {above) if additional claims are

asserted.

A. Do you have in a state or federal court any petition or appeal now pending as to the judgment challenged?

Yes { ] No [g] If"yes", name the court

 

B. Do you have any future sentence to serve after you complete the sentence imposed by the judgment

 

Case 2:19-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 19 of 67

CLAIM IV

Claim:
Insufficient Assistance of Counsel.

 

(a) Supporting Facts (teil your story briefly without citing cases or law):
glease refer to attached Memorandum of Law.

(b) List names and address of witnesses who could testify in support of your claim. if you cannot
do to explain why:
Petitioner cannot. No eve witnesses to the claim.

(c) If you failed to raise this ground in the court prior to conviction, explain why:

Eublic Defender’s Ofi'lce Jj`_ailed to present the evidence. Petitioner filed Motion to Enroll as
Co-Connsel. in an effort to present the evidence. but motion was denied bv the court.

CLAIM V

Claim:
Conviction obtained by use of perjured testimony.

 

(a) Supporting Facts (tell your story briefly without citing cases or law}:
Please refer to attached Memorandum of Law.

(b) List names and addresses of Witnesses who could testify in support of your claim. lt`you

cannot do so, explain why:
Petitioner cannot. No eve witnesses to the elaim.

(c) If you failed to raise this ground in the court prior to conviction, on appeal, or in a prior
application explain why:

Eublic Defender’s 0ff`1ce failed to present the evidence Petitioner filed Motion to Enroll as
Co-Counsel in effort to present the evidence, but motion was denied by the court.

CLAIM VI

Claim:

Insuffieient Evidence

 

(a) Supporting Facts (tell your story briefly without citing cases or law):
Please refer to attached Memorandum ofLaw.

(b) List names and addresses of witnesses who could testify in support of your claim. lfyou
cannot do so, explain why:
Petitioner cannot No eve witnesses to the rlaim.

(c) If you failed to raise this ground in the court prior to conviction, on appeal, or in a prior

application explain why:
Public Defender’s Off`tce failed to present the evidence Petitioner fried Motion to Enroll as
Co-Counsel in effort to present the evidence. but motion was denied bv the court.

C]_.AlM VlI

Claim:
Petitioner challenges the integrity of the Bill of Inl`ormation and the credibility of the

 

Case 2:195CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 20 of 67

District Attornev’s Of{`ice

 

(a) Supporting Faets (tei] your story briefly without citing cases or iaw}:
Please refer to attached Memorandurn of Law.

(b) List names and addresses of witnesses who could testify in support of your claim. If you
cannot do so, explain why:
Petitioner cannot. No eve witnesses to the claim

(c) If you failed to raise this ground in the court prior to conviction, on appeal, or in a prior
application, explain why:

Inyestigation was still being conducted on the Head of the District Attorney’s Office, which
concluded with multiple felony convictions of Walter I’ Reed, for whom’s signature appears

on Petitioner’s BiIl of Information.

CLAIM VIIl

Claim:
Actual Innocence

 

a) Supporting Facts (tell your story briefly without citing cases or law):
Please refer to attached Mernorandum of Law.

(b) i.ist names and addresses of witnesses who could testify in support of your claim. if you

cannot do so, explain why:
Gwen Walker 336 Gwen Street Siideli Louisiana 70458

(c) If you failed to raise this ground in the court prior to conviction, on appeai, or in a prior
application, explain why:

Public Defender’ s Off"lce failed to present exculpatory evidence favorabie to Petitioner s
claim. Petitioner submitted a Motion to Enroll as Co- Counsel tn an effort to present
exculpatoryr evidence before the court. but Petitioner’s motion was denied by the eourt.

 

Case 2:197-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 21 of 67

Chailenged? Yes [ ] No {X ]
(l) lfso, give name and location of court which imposed sentence to be served' m the future:

 

(2) Give date and length ofsentence to be solved in the future:

 

{3) Have you flied, or do you contempiate filing, any petition attacking thejudgrncnt which imposed the
sentence to be served in the future? Yes [ ] No []

C. if a copy of the court order sentencing you to custody is not attached, explain why.

 

WHER_EFORE petitioner prays that the Court grant petitioner relief to which he may be entitled.
JLQ.L¢/. Q\d. gar»{ZL»-_.._/

Signature lof iietitioner

17 blarch 2017
Day/Month/Year
APPLICATION FOR APPOINTMENT OF COUNSEL
l am unable to empioy counsel to represent roe in this matter because l have no assets or funds cxcept:
None

(Write “None“ above ifyou have nothing; otherwise, list your assets including funds in prison accounts.)

Ci><oaet@§o Ea»¢»~/

Signature`ofPetitioner

AFFIDAVIT
STATE OF LOUISIANA
PARISH OF lbefvill¢=
Keefer Lamer Eaglin , being first duly sworn says that he has read the

 

(Name of Petitioner)
foregoing application for post-conviction relief and swears or affirms that all of the information therein` is

true and correct He further swears or affirms that he` rs unable to employ counsel because he has no
assets or funds which could be used to hire an attorney except as iisted abovc. [Delete reference to
appointment of counsel if applicable ]

ai><~eas,ea§< EM\£@M

Signature lof Petitioncr

swoaN ro AND suasoruBED before me this 17 day or march 20 rf f

Cp¢Ma/MQM/ e>< ethe;°=fil¢{ss'yt}

Notary Publiyi) 1 other person authorize to administer an oath.

 

Case 2:19-CV-09659-L|\/|A-D|\/|D D__ocument 1-1 Filed 04/22/19 Page 22 of 67

IN THE
TWENTY-SECOND JUDICIAL COUR'I`
PARISH OF SAINT TAMMANY
STATE OF LOUISIANA
S'I`ATE EX REL. KEEFER LAMAR EAGLIN DOCKET NUMBER: 519994
VERSUS DATE FILED:

STATE OF LOUISIANA
CLER_K OF COURT

****************k******************WRW***§****k**************W****************

MEMORANDUM OF LAW IN SUPPORT OF APPLICATION
' FOR POST-CONVICTION RELIEF

*************khknkhn****nwbkkkkh*******************R*******Wkk*khhkk*****k*k**

MAY IT PLEASE THE COURT:

Now into Court, comes Pro-Se Petitioner, Keefer Lamar Eag[in, who
respectfully submits`this memorandum of law in support of application for post-

conviction for newly introduced evidence for reason to wit:

As a matter of introduction, Petitioner respectfully submits that the events
which transpired within the instant case constituted a denial and violation of
Petitioner’s rights to due process of law and equal protection, guaranteed by the
Fiiih, Sixth, Eighth, and Fout“teen Arnendrnents to the United States Constitution.
These errors were not merely procedurai, but substantially infringed upon the
Pctitioner’s constitutional rights to due process of law. At the minium, Petitioner

request that a hearing be held on this issue.

51 [lRISDICTION AND §TATUTORY PROVISION

furisdiction vest within this Court pursuant to Louisiana Constitutional
Article 924 et seg., which states pertinently that, “an application for post-
conviction shall not be entertained if the petitioner may appeal the conviction and

sentence for which he seeks to chailenge, or if appeal is pending

PAGE #1

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Docum_ent 1-1 Filed 04/22/19 Page 23 of 67

PROCEDUBAL HISTORY

On the 17th day of Jariuary 2012, Petitioner was arrested by the Saint
Tarnmany Parish Sheriff’s Department, and charged with the crime of Forcible
‘Rape. On the 18"‘ day of January 2012, a bond was set in the amount of one~
hundred thousand (100,0()0) dollars Petitioner immediately submitted a Motion
for Bond Reduction into the Saint Tammany Parish court, which was received and
filed on the 27‘h day of January 2012. Petitioner sat in jail, writing often to
ascertain his status, until the State eventually decided to file a “Bill of
Inforrnation” on May 3, 2012, charging Petitioner with the crime of Forcible Rape
against C. Ben (R.p. 49 oftriai transcripts.) Petitioner had not been arraigned at

any time before the “b'iit efinreneetten” bee been nied.

On July 2, 2012 Petitioner submitted a Pro-Se Motion Pursuant to Article
701 (b) (2) of Louisiana Code of Criminal Procedure and Appfication for Writ of
Habeas Corpus, which was received and filed by the Saint Tamrnany Parish Clerk_
of Court on the 28th day of November 2012. After being continued on several
court appointed dates, approximately three-hundred and forty (340) days,
Petitioner submitted a Writ ofMandarnus before the First Circuit Court of
Appeals, requesting that judgment be passed down to the district court, ordering
them to conduct a Preliminary Examination on behalf ofPetitioner. The First
Circuit Court oprpeals granted Petitioner’s request , and a Preliminary
Examination was eventually conducted on the 15"‘ day of November 2013.

(one day before trial proceedings.)

Subsequentiy, Petitioner went to trial on Novernber 18, 2013. On the

21th day ofNovernber 2013, Petitioner was found guilty as charged within the Bill

Page #2

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Q_ocument 1-1 Filed 04/22/19 Page 24 of 67

of Inforniation.

Prior to sentencing, the State charged that Petitioner was a third (3"’) felony
offender Defense Counsel filed a Motion to Quash the Multiple Offender Bill.
(R.p. 153 of trial transcripts.) The Honorable Judge Scott Gardner affirmed that
Petitioner was a third (3'°‘) felony offender, and Petitioner was sentence to serve a
term of eighty (80) years imprisonment at hard labor without the benefit of parole.
Defense Counsel submitted a Motion for Reconsideration of S-entence and Post
Trial ludgment, but both motions were denied by the courts (R.pp. 161 - 164 of

trial transcripts.)

STATEMENT OF FACTS tAS KNOWN TO THE COURT)

Petitioner began an online chat with C. Ben, whom initiaiiy represented
herself to be a nineteen (i9) year old female The online conversation went on for
several weeks before Petitioner and C. Ben exchange photographs, telephone
numbers, and then arranged a meeting in person. On the morning'of January 16,
2012, the Martin Luther King Holiday, C. Ben was out of school. Despite her
mother’s intent that the two of them spend the holiday togethei', C. Ben had made
her own plans to travel to Petitioner’s residence (R.p 498 of trial transcripts.) fn
fact, C. Ben had even packed a bag of clothing for her to depart with. (R.p. 689
of triai transcripts.) Within trial proceedings, C. Ben’s mother, Edna Ben, testified
that on the morningof January 16, 2012, C. Ben had entered herl bedroom insisting
that she retrieve a slice of gum from her mother’s purse. C. Ben then exited the
room and called a taxi service to pick her up from in front of her mother’s
residence, located in New Orleans, Louisiana. Edna Ben also testified that, within
the course of that day, she learned that while claiming to only want a slice of gum,
C. Ben had actually used that opportunity to steal a credit card and cash money

PAGE #3

 

.H

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 25 of 67

from her mother’s purse (R.p. 514 of trial transcripts.) When the taxi arrived, C.
Ben entered the taxi, and departed from her mother’s residence C. Ben directed
the taxi driver, later identified as Elliot Flood, to travel in the direction of Slidell,
Louisiana. Once the driver reached Siidell, C. Ben placed several text messages to
Petitioner’s phone requesting that he text her his home addressl Petitioner
complied and the address was given to the taxi driver. As I\/ir. Flood drove into
Petitioner’s driveway, he announced to C. Ben that the fare had come to a total of
eighty~five (85) dollars. C. Ben attempted to pay the fare using the credit card that
she had stolen from her mother, but Mr. Flood would not accept it. At that point,
C. Ben called Petitioner’s phone, and pleaded with him to pay the fare Petitioner
exited the residence and paid the fare on behalf of C. Ben. (R.p. 69l - 692 of trial

transcripts.) Petitioner and C. Ben entered Petitioner’s residence

After entering the residence, the two of them went onto Petitioner’s
bedroom. C. Ben later claimed this to be the point of which Petitioner forced her
to engage in sexual conductl Within trial proceedings, C. Ben claims that
Petitioner forced her to engage in sex, but that during the encounter, a vehicle
pulled into Petitioner's driveway and blew it’s horn. C. Ben stated that Petitioner
got up, got dressed, and exited the residence to great-an elderly woman, later
identified as Gwen Walker, and three (3) small children Both, Gwen Walker and
C. Ben, testified during trial to Petitioner remaining outside speaking with Ms.
Waiker for approximately twenty (20) minutes before returning inside the
residence C. Ben then asked Petitioner to use his bathroom. Petitioner directed
C. Ben to the bathroom where she remained approximately ten (10) minutes
According to C. Ben’s trial testimony, after exiting the bathroom, she told
Petitioner that she was ready to go horne Subsequently, Petitioner and C. Ben

PAGE #4

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 26 of 67

exited the residence, but-C. Ben claimed that site passed up Petitioner’s vehicle
and continued walking down the street. C. Ben stated that petitioner got into his
vehicle, caught up with-her, and asked her to get in so that he could bring her
home C. Ben stated that she voluntariiy entered the vehicie, and Petitioner began
driving in the direction of her residence Petitioner stopped at a gas station in New
Orleans East. While Petitioner was inside of the gas station, C. Ben exited the

vehicle and went to a hotel where she called her sister, who in turn called police

Once officers from the New Orieans Police Department (NOPD) arrived at
C. Ben’s location, C. Ben told Detective Greg Powell of the NOPD that earlier in
that morning she exited her front door intending to jog around the corner. Once
she got outside, she saw an unfamiiiar bag sitting behind her front door. C. Ben
claimed that as she turned in order to examine the unfamiliar bag, three (3) masked
men ran up behind her and kidnaped her. C. Ben stated that the men threw her
into an unknown red vehicle and drove away. C. Ben told Detective Powell that
after a while she was able to escape from her kidnappers and make her way to a
nearby hotei. But, as C. Ben was offering this version of events to iaw
enforcement officers, Edria Ben was going through C. Ben’s cellular phone and
discovered that C. Ben had called a taxi service at approximately the same time
that she had gone missing. This information was given to Detective Greg Powell
of the New Orleans Police Departrnent (NOPD), who in turn contacted the taxi
service Detective Powell spoke to the driver of the taxi that picked C. Ben up
from 3811 Lennox Blvd in New Orleans, and dropped her of at 1326 Hicltory

Street in Slidell Louisiana.
Detective Powell then presented C. Ben with the knowledge he had

PAGE #5

 

C_ase 2:19_-cV-09659-L|\/|A-D|\/|D D__ocument 1-1 Filed 04/22/19 Page 27 of 67

discovered C. Ben quickly offered yet another version of events, stating that she
had in fact called a taxi service but “nothing had happened”. After continuous
questioning by Detective Greg Poweii, C. Ben offered a third version of events,
stating that “she had engaged in unprotected sex with a man that she would not or

did not want to identify”.

C. Ben was then transported to Children’s Hospital located in New Orleans
Louisiana. At this point, Detective Alvin Hotard and Rachel Smith of the Saint
ri`animany Parish Sheriff’ s Department began their investigation Subsequently

Petitioner was arrested in the early morning hours of Tuesday, January 17, 2012.

PAGE #6

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 28 of 67

MEMORANDUM OF LAW: CLAIM #1

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 29 of 67

SUMMARY OF AB_GUMENT #1

Petitioner was denied his constitutional rights as it pertains to the Fifth
Amendment of the United States Constitution, when the Twenty-Second (22’“‘)
ludicial District Court of Saint Tamrnany granted the state use of condemning
coerced confession made under unconstitutional duress, that wad obtained in
direct violation of law per “Miranda” and it’s publication to the jury. Petitioner’s
constitution rights were severely ignored and violated by the constituted
authorities of the State ofLouisiana and the Parish of Saint Tarnmany, in
disregarding these rights entitled to petitionerl
ARGUMENT: `_

Assignment of Error #1:

Violation of Petitioner’s rights under “Due Process of Law” Claus,

 

guarantee by the Fifth Arnendment of the United States Const'itution.
STANDARD OF REVIEW

ln reviewing evidence presented by Petitioner, the Hono`rable Court must
determine whether the evidence introduced to support Petitioner’s claim is factual
and,presents an infringed violation ofPetitioner’s constitutional rights during the
judicial process leading up to conviction The evidence must be sufficient enough
to prove that the confession made by Petitioner was obtained in any violation of
Petitioner’s right to have counsel present during questioningl (Miranda v.
Arizona, 384 U.S, 436 (1966); ivlassiah v. U.S., 377 U.S. 210 (1964); Butler v.
ivieKeiier 494 U.s., 407.

Argument #1
Petitioner was arrested on the t7"‘ day of ]anuary 2012 and transported to

the Saint Tammany Parish Justice Center. Shortiy after entering the building,

Page #7

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 30 of 67

Petitioner was approached by an individual who identified himself as Detective
Alvin Hotard oflthe Saint Tammany Parish Sheriff s Department. Detective
l-iotard explained that, aithough he normaiiy worked homicide cases, he would be
the lead detective on this particular case Detective Hotard quickly presented
Petitioner with an ink pen and a sheet of paper entitled, “lncident Report”, asking
Petitioner if he wished to provide any statements regarding “any event that may or
may not have occurred on the morning of January 16, 2012“. But, Petitioner
insisted that his arrest must have been “some sort of mistake” because, to his
recollection, nothing had taken place which would have warranted his _arrest, and

immediately requested the presence of an attomey.

This fact is evident within an Affidavit of Arrest, which was constructed by
Detective Hotard, and submitted before the Honorable ludge Williarn J. Knight by
Sergeant Brian O’Cull, also of the Saint Tanirnany Parish Sheriff’s Department, on
the 19“‘ day of January 2012. Witiiin law enforcement’s own written words, it
clearly reads “Petitioner refused to answer any questions relative to having
sexual intercourse with the victim. stating that he (Petitionerl had been down
this road before, and wanted an attorney.” (Pg. #IA para. #7 ln. #3 ~ #5.)
This statement clearly and precisely displays assessment of Petitioner’s right to

have legal counsel present during questioning, and should be assessed as such.

Despite of the fact regarding the aforementioned Affidavit being
authorized on the 1~9"‘ day of January 2012, Sergeant Brian O’Cull entered the
Saint Tarnrnany Parish Jail, accompanied by investigator l\/like Rodriguez, of the
Saint Tarnmany Parish Coroner’s Office, with the intentions of conducting a

search warrant for the body/person of Petitioner.

Page #8

 

Case 2:197-cV-09659-L|\/|A-D|\/|D [_)ocument 1-1 Filed 04/22/19 Page 31 of 67

Within the Supplemental Narrative Report written by Detective Hotard, it
is documented that Sergeant O’Cuii went before the Honorable Judge Williams J.

Knight with an Aftidavit for Seai'ch Warrant, on the 19'h day of January 2012, and
it was authorized at 10:51 a.m. (Page # lB - #lC paragraph #6 and #1). On

(page 1C parag' raph #2 line #l - #5,) its reads, “At approximately 2:00 p.ni.,

same date, Sergeant O’Cull and Saint Tammy Parish Corner’s Office investigator
Mike Rodriguez executed the search warrant issued for the body/person of Eagiin,
(Petitioner) at the Saint 't`anuny Parish Jail where Eaglin was incarcerated The
collection of evidence occurred in the medical office area of the Saint Tannnany

Parish Jail.

Sergeant O’Cuil claimed that upon the completion of the search warrant,
Petitioner stated that he wished to make a formal statement of Detective Hotard
about the forcible rape he had been charged for. But, Petitioner argues that the

statements recorded by Sergeant O’Cull was obtained in direct violation of

Petitioner’s rights per “Miranda” as it pertains to the “ ue process of law” clause

in support of this argument, Petitioner first refers to the documentation
written by Detective Hotard. On page #lB paragraph_#6, it states that the affidavit
for search warrant presented by Sergeant O’t§ull was authorized by Honorable
ludge Williams J. Knight at approximately 10151 a.m. on J'anuary 19, 20l2.
Page #IC paragraph #2 states that Sergeant O’Cull and investigator Rodriguez
made contact with Petitioner at approximately 2:00 p.m. same date At the
conclusion of the search warrant, Sergeant O’Culi conducted a second
interrogation ochtitioner with yielded an audio recording which was introduced

into trial as State’s Evidence #1'7. But, by conducting this second interrogation,

Page #9

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 ' Filed,O4/22/19 Page 32 of 67

the court would have to assume that Sergeant O’Cuii either forgot about
Petitioner’s request for an attorney, which is written within the Affidavit for
Search Warrant by Saint Tarnn‘rany Parish Law Enforcernent, or hejust acted in

total disregard of Petitioner’s right to have iegal counsel.

While the court may interpret this act as a “rninor overlook” pursuant to the

signed “waiver of rights” form introduced into trial as State’s Evidence #16,
Petitioner insist that the actions ofDetective i-lotard and Sergeant O’Cufl during
trial offers further validity to his ciaiins. During trial, defense counsel asked the
same question, continoously, to both Detective i-Iotard and Sergeant O’Cull, “did
the Defendant [Petitioner] ever asit for an attorney during questioning?’ De_spite
of Petitioner’s statement be quoted within a document written by Sergeant O’Culi
and Saint Tarnrnany Parish Sheriff’s Department filing it into evidence, both

officers repeated answered “noi”

Such a bold act ofperjury, such because it is_ proven by documentation,
offers significant weight to two (2) criticai truths. One, that law enforcement had
to be fuin aware ofPetitioner’s assertion of his 5"‘ Amendrnent Rights, which is
guaranteed by the United States Constitution. Two that the second interrogation
performed by Sergeant O’Culi was in direct violation of that right. Petitioner
argues that the use cf the audio recording during trial weighed heavily upon the _
jurors and played an enormous role in securing a guilty verdict for the State.
Petitioner submitted a motion to Enroll as Co-Counsel, which was received and
filed by the Cierl< 0 Court on the 13“‘ day of August 2012, in an effort to present
evidence favorable to his [Petitioner’s] defense that assigned attorneys from the

Pubiic Defender’s Ofiice refused to present l-lonorable Judge Scott Gardner

Page #10

 

Case 2:19¢-cV-09659-L|\/|A-D|\/|D roument 1-1 Filed 04/22/19 Page 33 of 67

denied Petitioner motion. (pg. # 1]))

Page #11

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 34 of 67

MEMORANDUM OF LAW: CLAIM #2 7

 

Case 2:19--cV-09659-L|\/|A-D|\/|D D_ocument 1-1 Filed 04/22/19 Page 35 of 67

SUMMARY OF ARGUMENT #2

 

Petitioner was denied his constitutional right, as it pertains to the Fifth
Amendment and ]:"`ourteenth Amendrnent, Section l of the United States
Constitution, when members of the Saint Tammany Parish Sherift‘s Department
made threatening remarks towards Petitioner and his famify, which prompted
Petitioner to rnal<e an involuntary coerced confession The contents of this
coerced confession was introduced into State’s evidence, and published before the
jury at Petitioner’s trial. Petitioner argues that this coerced confession, which
petitioner made under unconstitutional duress, is what ultimately decided the
guilty verdict. .

ARGUMENT:
Assignment of Error #2:

Vioiation of Petitioner’s rights under the “due process of law” clause,
guaranteed by the Fifth and Fourteenth Amendment, Section 1 of the United States
Constitution.

STANDARD QF REVIE §§

The alleged confession, oral or written, alleged to have been given by
Petitioner, is illegai as evidence because it was not freely or voluntariiy secured
nor given. Petitioner’s constitutional rights were recklessly violated as it pertains
to the “due process of law” clause of the Fifth and Fourteenth Ainendment,
Section i ofthe United States Constitution. The constitutional rights of the
Fourteenth Amendment were deliberately over-ridden by the constituted
authorities of the State of Louisiana and the Saint Tarnrnany Parish in obtaining
and displaying the coerced confession before the trial jurors Roger v. Richmond,

365 U.S. 534 (196i); Ashcraft v. Tennessee,-322 U.S. 143 (1944); Butler v.

Page #12

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 36 of 67

McKel_iar, 494 U.S. 407 (1990).
Argurnent #2

Petitioner was arrested on the 17‘*‘ day to January 2012, at approximateiy
2:00 a'.rn. As recorded by Detective Alvin I-iotard of the Saint Tamrnany Parish 7
Sheriff’s Department, Petitioner was initially interrogated by Detective Hotard
relative to anything unusual`that may have occurred on §anuary 16, 2012. As
displayed within the Affidavit for Search Warrant presented before the Honorable
Judge Wiiliam J. Knight on the 19"’ day of January 2012, Petitioner replied,
“Keefer [Petitioner] refused to answer any questions reiative to having sexual
intercourse with the victim, stating that he had been down this road before and
wanted an attorney”. Without anything else to say, Petitioner was transported to
the Saint Tarnrnany Parish Jail.

But, on the 19‘h day of January 2012, Sergeant Brian O*Cull, ofthe Saint
Tamrnany Parish Sheriff’s Department, entered the Saint 'i`ammany Parish Liail
accompanied by Investigator Mike Rodriguez, of the Saint Tammany Parish
Coroner’s Office, for the purpose of conduction a search warrant on the
body/person of Petitioner. Petitioner submits an entry with the Supplernental
Narrative Report written and submitted by Detective_rAlvin Hotard of the Saint
Tarnrnany Parish SherifF s Department. Within the submitted entry, it states, “On
Thursday ianuary 19“‘, 2012, at approximately 10:51 a.rn., Sergeant Brian O’Cull
presented before lodge Wiiiiarn Knight of the 22nd Judicial Court, an affidavit for
a search warrant to be issued for the collection of forensic evidence from Keefer
Eaglin. {Petitioner]. Judge Knight reviewed, granted and issued said search

warrant accordingly” (Pg. HZA - #ZB para. #6 ln. #1 ~#5).

The following paragraph states, “At approximately 2:00 p.m. same date,

Page #13

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 37 of 67

Sergeant'O’Cull and Saint Tarnrnany Parish Coroner’s Office investigator
Rodriguez executed the search warrant issued for the Body/Person of Eaglin
[Petitioner} at the Saint Tammany Parish J`ail, where Eaglin [Petitioner] was
incarceratedl 'l`he collection of evidence occurred in the Medical Office of the

Saint Tamrnany Parish Jaii”.

Petitioner points out that within the following paragraph, it reads,
“Sergeant O’Cuit and investigator Rodriguez conciuded the search warrant at
approximately 2:55 p.m., same date. Upon compietion of the search warrant,
Eagiin (Petitioner) informed Sergeant O’Cull that he wished to make a formal
statement to Detective¢Hotard about the forcible rape he [Petitioner] had been
arrested for. At that tir_ne, Sergeant O’Cull advised Eaglin [Petitioner] of his
rights per “Miranda”, as weil as his waiver of rights Sergeant O’Cull then
allowed Eaglin (Petitioner) to read the form, and Eaglin subsequently signed his

name in both places. At that time, Sergeant O’Cuii began the recorded interview

with="(pg. #2B para #5 ln. ar ~ #s).

Petitioner argues that this version of events described by Detective l-lotard
and Sergeant O’Cull is significantly inaccurate, and the recorded statements
obtained from Petitioner was acquired through acts of coercion, and made under
unconstitutional duress from members of law enforcementl Petitioner maintains

_ that the introduction of the coerced statements into trial was a major determining

factor in obtaining a guilty verdict for the State.

In support of his argument, Petitioner first introduces a copy of the “waiver
of rights” form, which is attached to a copy of the “Statement of Miranda Rights”
fon'n. As documented with the provided evidence, and as Sergeant O’Cull

Page #14

 

Case 2:197-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 38 of 67

testified to in triai, “Sergeant O’Cuii then allowed Eaglin {Petitioner] to read the
forms, and subsequentiy signed his name in both piaces”. But, in reviewing these
forms, it is noticeabie that Petitioner’s signature is substantially distant from the
fine indicated for signatures (pg. #2€1. Petitioner offers two (2) explanations as to
the reason for this. First, Petitioner submits documentation from severai different
eye doctors and medical clinics that offers written commentary and multiple
images of Petitioner’s eyes, explaining the severity of his glaucoma and retinal
detachment, which left Petitioner iegaiiy blind These documents are dated from
July 24, 20i0 to February 14, 2012, indicating that Petitioner had this condition
well before the date of the aiieged incident and continued fong after said date.
Each individual whomrtock the stand and was asked to identify Petitioner,
indicated that Petitioner had a covering on each eye. ln fact, C. Ben testified
during triai procedures that Petitioner had made her aware of his vision
impairment'prior to the day in question The second explanation is that Sergeant
O’Cull gave Petitioner an ink pen, and made an attempt to place Petitioner’s hand
on the area to sign, but due to Petitioner’s vision impainnent, the signatures

appears slanted and distant from the line (pg. #ZH - #ZZI l.

In further support of Petitioner’s argument, Petitioner refers to the
individuals whom conducted the search warrant performed on January 19, 2012.
Detective Hotard documented that Sergeant O’Cull entered the Saint Tammany
Parish on January 19, 2012, accompanied by investigator Mii<e Rodriguez of the
Saint Tammany Parish Coroner’s Oftice to execute a search warrant (pg. #2B
para. #2 ln. #2 - #5). in paragraph #5, same page, it reads, “upon compietion of
the search warrant, Eaglin [Petitioner] informed Sergeant O’Cull that he wished to
make a formal statement to Detective Hotard about the forcibie rape he had been

Page #15

 

Case 2:19_-cv-09659-LI\/|A-DI\/|D_ Document 1-1 Filed 04/22/19 Page 39 of 67

arrested for”. But, Petitioner makes notice that investigator Rodriguez or his
location is no longer mentioned throughout the remainder of this narration in
fact, investigator Rodriguez was not called by the State to confirm this statement,
despite his proximity and importance to such a sensitive situation. Petitioner
provides hirther support to his argument by presenting Sergeant O’Cuii’s trial
testimony. During triai, Sergeant O’Cull was asked to describe the events that
transpired leading up to him obtaining the recorded statements of Petitioner.
Sergeant O’Cuil stated that “Upon completing the search warrant, dated lanuary
i9, 2012, Petitioner informed Sergeant O’Cull that he wished to make a formal
statement to Detective Hotard regarding the charges against him”. Sergeant
O’Cull continued his-trial testimony, saying that he advised Petitioner of his rights
per Miranda, as well as his waiver of rights. At that time, he ailowed Petitioner to
read the form, and Petitioner signed both forrns. Sergeant O’Cull stated that he
then began questing Petitioner. Defense Counsel asked Sergeant O’Cull if he had
a recorder aiready in his possession Sergeant O’Cull advised that he had to go to
his vehicle to retrieve one, stating that he kept a recorder in his vehiclejust in
case. But, within the documentation presented by Petitioner, dated February i$,
2012, Sergeant O’Cull is quoted as stating, “At that _time, Sergeant O‘Cull advised
Eagiin of his rights per Miranda, as wefi as his waiver of rights”. Sergeant O’Cuii
than allowed Eagiin to read the form, and Eaglin subsequently signed his name in
both piaces. At that time, Sergeant O’Cuii began the recorded interview with
Eaglin. pg. #ZB para. #6 ln. #1 - #4). Sergeant O’Culi did not make any
reference to him needing to exit the jail to retrieve a recorder, nor a “Miranda n
Rights Forrn” or a “Waiver of Rights Form” from his vehicle. Not only did

Sergeant O’Culi have an audio recorder within his possession, but also a ivliranda

Page #16

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 40 of 67

Rights Forrn” and “Waiver of Rights Form”, despite not having a need for neither
of them pursuant to an authorized search warrant Petitioner maintains that
Sergeant O’Cull entered the Saint Tarnmany Parish Jaii on ianuary l9, 2012, with
all of these toois within his possession, and a predetermined mind to coerce a

statement form Petitionert

in additional support of Petitioner’s claim of coerced confession, Petitioner
offers three (3) different versions ofPetitioner’s initial interrogation, which was
performed by Detective i-lotard. All three (3) of these versions were also written
by Defective Hotard. in the first version documented by Defective Hotard, it
reads, “After being advised of his Rights per Miranda, Keefer Eaglin [Petitioner}
provided Defective i-iotard with a short account of what occurred at 1326 Hickory
on January 16, 2012". Detective i-iotard found Keefer’s statement to be supportive

of what the victim reported, acknowledging that she was present at his residence

with him on said date. Keefer refused to answer any questions reiative to
having sexual intercourse with the victim stating that “hc had been down this
road before and wanted an attorney”. Keefer was subsequently charged
accordingly pwr the issued arrest warrant for the offense of forcible rate. Keet`er

was then transported to the Saint Tarnmany Parish Jaii by uniformed personnei and

booked accordingiy. “ pg. #21) para. #7 ln. #1 - #Z).`

The second version of this very same interrogation reads, “After being
advised of his Rights per Miranda, Keefer Eaglin [Petitioner] provided
Detective Hotard with a short account of what occurred at 1326 Hickory on
January 16, 2012. Detective Hotard found Keefer’s statements to be

supportive of what the victim reported. Keefer was subsequently charge

Page #17

 

Case 2:19__-cV-09659-L|\/|A-D|\/|D roument 1-1 Filed 04/22/19 Page 41 of 67

accordingly per the issued arrest warrant for the offense of forcible rape.
Keefer [Petitioner} was than transported to the Saint Tammany Parish Jaii
by uniform personnel and booked accordingly Petitioner makes notice that
these two entries are similar in contrast, except for the fact that Detective i-lotard
failed to include the portion which refers to Petitioner requesting the presence of
an attorney (pg. 213 para. #5 ln. # 1 - #6). Petitioner request the court’s attention
to the date displayed on this document, which is displayed on the bottom left side
of this page. This date displays a date of 01/17/2012, the day Petitioner was

arrested

But in the thirdversion documented by Detective i-iotard, Detective i-iotard
describes an entirer different version than the pervious two. This version reads,
“Eaglin advised that he met Ben through a website called “tagged” and
according to her profile, she was nineteen years old. Upon meeting each
other, they chlatted online for three to four days, until Sunday‘, January 15,
2012 when they spoke over the phone. Eaglin advised that during the
conversation, they planned to meet at Eaglin’s residence the next day,
Monday, Jan'uary 16, 2012, and Ben advised she would drive there. Eaglin
further advised that same time in the morning onl\/ionday, January 16, 2012,
Ben arrived at his residence in a cab, which he was forced to pay for because
Ben had no money. Upon seeing Ben, Eaglin asked her to see some
identification becausehe thought she looked younger that nineteen years old.
When Ben could no provide any identification, Eaglin told her to get into his
car because he was going to take her back home to the Westbanlt of New
Orleans. Upon driving there on interstate 10, Eaglin advised that he stopped
ata gas station and during that time Ben ran off, but he did not know where

Page # 18

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 42 of 67

Ben ran off to. Eaglin then drove back home. Eaglin advised that at no time
did he and Ben ever engage in any type of inappropriate or sexual activities”.
(page #ZF para. #4 lns. #1 - #15). Petitioner request the Court’s attention to the
date displayed on this document, which is displayed on the bottom left side of the
page Despite this being the same report, and supposedly of the same event, it
displays a date of02/15/2012. This is approximately one (l) full month after the
date of airest.

Finaiiy, Petitioner directs the Conrts’s attention to the report documented
by Detective Qreg Poweli of the New Orleans Police Department (NOPD). This
document reflects that the NOPD Was the first to receive a call regarding C. Ben.
On January 16, 2012, nat approximately 9:45 a.m., the NOPD received a call from
C. Ben’s mother, Edna Ben, reporting her as missing or as a runaway. At
approximately 12:15 p.m., the same date, C. Ben called her sister and informed her
that she had been kidnaped by three (3) masked men. Her sister in turn called the
police whom met C. Ben at her reported location, Which was a hotel in New
Orleans East. Once lawl enforcement arrived, C. Ben offered Detective Powell a
detailed reiteration of what she had told her sister, stating that three masked mem
ran up behind her at her residence, put a bag over her head, threw her into an
unknown red vehicle, and kidnaped her, but she was eventually able to escape her
kidnappers . During her questioning by Detective Poweii, C. Ben mother arrived
and began checking C. Ben’s phone. It was discovered that C. Ben had called a
taxi service earlier that morning. After further investigation, C. Ben finally
admitted that she had used a cab to meet a man. Within paragraph #4 lines #3 -
_#gi, Detective Powell quotes C. Ben as stating that “slie had caught the cab to a

man’s house at 1326 Hickorv Street in Slidell La. but said they did not do

Page# 19

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D__ocument 1-1 Filed 04/22/19 Page 43 of 67

anything”. Petitioner makes notice that this is the only statement made by C.
Ben, despite the many various statements made by her throughout the
investigation, that is consistent with each statement of Petitioner that is

documented by Detective Hotard (Pg.# 2G).

In conclusion, Petitioner maintains that his conviction was obtained as the
result of unconstitutional duress. After being interrogated initially by Detective
Alvin Hotard upon his arrest, Sergeant Brian O’Cull entered the Saint Tamrnany
Parish Jail with one priority Sergeant O’Cull instructed Investigator Rodriguez to
exit the room, and threaten Petitioner to the point of which Petitioner feared for
the safety of himself and his family, which subsequently lead to la coerced
confession During the course of the investigation, Petitioner submitted a Motion
To Enroll As Co~Counsel, in an attempt to present the aforementioned evidence

before the court, but Petitioner’s motion was denied by the court (pg. # 2H)

Page # 20

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D__ocument 1-1 Filed 04/22/19 Page 44 of 67

MEMORANDUM OF LAW: CLAIM #3

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D D_ocument 1-1 Filed 04/22/19 Page 45 of 67

SUMMERY OF ARGUMENT # 3 ~

 

Petitioner argues that the bond amount set by the court was in excess of
Petitioner availability to secure, subsequently, denying Petitioner to adequately
prepare his defense and obtain suitable representation of choice. Petitioner’s
initial bail amount was significantly increased without any awareness, nor cause
presented to Petitioner.

ARGUMENT:
Assignment of Error #3
M_MMM
Petitioner possesses the “Right to Bail” pursuant to the Louisiana
Constitution of 1974, Section 18, which pertinently states:
“A excessive bail shall not be required - Before and during
a trial, a person shall be bailable by sufficient surety, except
and the proof is evident and the presumption of guilt is great.
Ai’ter conviction and before sentencing, a person shall be
bailable if`the maximum sentence that may be imposed is
imprisonment for five years or less and the judge may grant
bail if the maximum sentence that may be imposed is five
years. Aiter sentencing and until final judgment, a person
shall be bailable if the sentence actually imposed is five years
or less, the judge may grant bail if the sentence actually
imposed exceeds imprisonment for five years”.
ARGUME§T #3
Petitioner was arrested by the Saint-Tammany Parish Sheriff`s Department

on January 17, 2012. On January 18, 2012 Petitioner appeared before the

Page # 21

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D_ocurnent 1-1 Filed 04/22/19 Page 46 of 67

Commissioner of Saint Tammany Parish for the purpose of receiving the charges
against him and the required bail amount. At that time, the Cornmissioner
informed Petitioner that the bail amount was set at One Hundred Thousand
(100,000) dollars, (M) Petitioner immediately informed the Cornmissioner
that he would not be able to afford a bail of that magnitude, and requested a
reduction of the amount The Cornmlssioner advised Petitioner that either he, or

his attorney would need to submit a motion for Reducti'on of Bail.

in support of Petitioner’s argument, first Petitioner presents a copy of the
“ pplication For Reduction of Bail” signed and submitted by Kevin Linder of
the Saint Tammany Parish Public Defender’s Office (PDO). This document
indicates that it was received by the Twenty~Second J udicial District Court and
filed on the 27"’ day ofJanuary 2012 by lKaren Sadowski, Deputy Clerk of Court.
The date of filing appears in bold print within the top center of the page, and

indicates the date of January 27`, 2012 (pg. #33).

' Next, Petitioner offers the “Eotice of Assignxne_nt”, dated January 30,
2012, which reads, “Please be advised that the following motions in the above
captioned matter have been assigned for hearing at 9;00 a.m. o_n February 3, 2012,
with .ludge Wiliiams J. Burris presiding” (ng) Application For Reduction

Of BaiI. Petitioner was not transferred to the court to participate in this

 

assignment Petitioner wrote his assigned public defender often to ascertain his

status regarding the Motion For Reduction Of` Bail”.

Petitioner completed his tenn of imprisonment on August 24, 2013, and
was transferred back to the Saint Tammany Parish Jail. Petitioner attempted to
contact someone within the Public Defender’s Office, but was unable to do so.

Page # 22

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D_ocument 1-1 Filed 04/22/19 Page 47 of 67

Petitioner offers the court entries of the court minutes dating from August 22,
2013 through November 4, 2013, which reflects that Petitioner was not present

for neither of the proceedings (pg.# 31) -#3G). Petitioner was finally summoned
before the court on November 15, 2013 due to a ruling from the First Circuit Court
on Petitioner’s Pro-Se Motion for Preliminary Hearing and Motion for Preliminary
Hearing filed by the Office of Indigent Defenders. At this proceeding, Petitioner

_ inquired about the bond reduction, which was when Petitioner was informed that
his bail amount had been increased from the initial One Hundred Thousand
(100,000) Doliars to Five Hundred Thousand($ 00,000) Dollars, but that the matter
was on assignment for that day. Petitioner was handed a document by Public
Defender, Amanda Trosclair, whom was now representing him. ‘Due to Petitioner
vision impairment, Ms. Tr`osclair informed Petitioner that he had been placed on
the Court’s docket for August 5, 2013 before the Honorable Judge William J.
Burris. After discussion, the State Court set Petitioner’s bond at Five Hundred
Thcusand (500,000) Dollars cash, property, or surety with a no code six
provision This does not indicate that the original bond, set at One hundred
Thousand (100,000) Dollars, was being rescinded Instead, it indicates that this
was an initial bond setting (pgj§li). Petitioner awaited the Courts reference
regarding the bond reduction, but the issue was not discussedl On the first day of
trial, November 18, 2013, Defense Counsel withdrew the Motion for Reduction of

Bond without asking petitioner’s opinion regarding the matter (pg. # 3Ia para #4).

In conclusion, Petitioner’s bail amount was initially set at One Hundred
Thousand (100,000) Dollars. Despite Petitioner’s Motion For Reduction of Bail
declaring his inability to secure the bail amount, on August 5., 2013, Petitioner’s
bail was significantly increased to Five Hundred Thousand (5 00,000) Dollars .

Page #23

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 48 of 67

The average bail amount within the past ten (10) years of the parish of Saint
' Tarnrnany pertaining to this particular charge, was (Forty Thousand (40,000)
Dollars. Petitioner has never had a bond forfeiture, and had not been convicted of
any “crimes of violence” in his past that would warrant such a significant and
irrational increase in the bail amount Subsequently, the drastic increase of the
bail amount denied Petitioner’s constitutional rights under the Louisiana
Constitution of 1974, Section 13 and the Eighth Arnendrnent of the United states,
which declares....

“Excessive bail shail not be required, nor excessive fines

Imposed, nor cruel and unusual punishments inflicted.
Petitioner submitted a Motion to Enroli as Co-Counsel, which was received and
fiied by the clerk of court on August 13, 2012, in an effort to present evidence
favorabie to his {Petitioner] defense that assigned attorney within the Public
Defender’s Office refused to present. The Honorable Judge Scott Gardner denied

Petitioner’s motion.

Page #24

 

Case 2:19¢cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 49 of 67

MEMORANDUM OF LAW: #4

 

Case 2:19-cV-09659-L|\/|A-D|\/|D [__)ocurnent 1-1 Filed 04/22/19 Page 50 of 67

SLMY._(M,__UMM
Petitioner wad denied his constitutional rights, 'as it pertains to the Fifth,

Sixth and Fourteenth Amendment (§ection 1), by the ineffective assistance of

counsel provided to Petitioner by the Saint Tamrnany Public Defenders’s Office.

Petitioner argues that attorneys within the Saint Tamrnany Parish Public
` Defenders’s Oftice, that was assigned to represent him throughout each phase of

said conviction, displayed several instances of insufficiency by:

Lackrof adequate communication with Petitioner, lack of preparation, lack of
_ knowledge regarding the charges against Petitioner, failure to investigate
facts of the charge and a lack of commitment by each assigned Public
Defender during thelentire trial process.

ARGUMENT:
Assignment of Errors #4

Petitioner’s Defense Counsei demonstrated on ineffectiveness of adequate

representation through the trial process
§TANDARD OF REVIEW
In determining whether Defense Counsel was ineffective in providing

adequate representation to a petitioner, the Court must thoroughly examine the`
actions of the legai counsel in investigating the facts of the charges against
Petitioner, and provide adequate and sufficient counsel in accordance with the law.
Wiggins v. Smith, 539 U.S. 510 (2003); Strickland v. Washington, 460 U.S. 668
(1984); U.S. v. Chronic, 466 U.S. 648 (1984). Defense Counsel in the Appellate
Court may be proven to be insufficient in it’s stage ofrepresentation. Smith v.

Robbins, 528 U.S. 259 (2000).

Page # 25

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 51 of 67

Argument #4

Petitioner was arrested on January l?, 2012. On the same date, Petitioner
was presented before the Parish of Saint Tamrnany Parish Cornmissioner, Mr. Foil,
and bond was set at One Hundred Thousand (100,000) Dollars_. On January 20,
2012, Petitioner appeared before Conunissioner Foii again, and was appointed the
Twenty-Second (22““) Judicial District public Defender’s Oftice. Petitioner
remained in jail awaiting contact from the Pubiic Defender’s Oftice untit finally,
Petitioner submitted a Motion of Reduction of Bond, which was received and filed
within the Twenty-Second J udicial District Court on the 27“‘ day of .lanuary 2012.
On August 5, 2012, Petitioner appeared before the Honorable Judge Wiiliam J.
Burris for the purpose of felony arraignment Petitioner was introduced to John
W. Hogue, who advised that he was with the Public Defender’s Office, and that he
had been assigned to represent Petitioner. After entering a plea of not guilty,
Pelony Jury Trial was set for September 24, 2012, on motion of the Assistant

District Attorney.

Petitioner remained in jail, made several attempts to contact Mr. Hogue to
ascertain his status, but was unsuccessful. On November 28, 2012, Petitioner was
advised that Attorney .lohn Hogue no longer worked for the Public Defender’s
Office (PDO), and Attorney Kathryn Fernandez, also with the PDO, would be
representing me. Although Petitioner never appeared in court with Kathryn

Fernandez, Fernandez represented Petitioner from November 28, 2012 to April 22,

2012.

On .lune 10, 2013, Petitioner was advised that Attorney Kathryn Fernandez

was no longer employed with the PDO, and Petitioner was introduced to Attorney

Page #26

 

Case 2:19___-cV-09659-L|\/|A-D|\/|D D__ocument 1-1 Filed 04/22/19 Page 52 of 67

Milton Manister, also from the PDO. Attorney Milton Manister informed
Petitioner that he was assuming representation of Petitioner’s Defense. Attorney
Manister represented Petitioner in court on three (3) separate dates: J unc 10,
2013-, .Iune 17, 2013; and July 15, 2013, despite Petitioner no being present in

court.

On August 19, 2013, Petitioner was transported in the Twenty-Second
(22“d) J udicial district court, where Petitioner was introduced to Arnanda Trosclair,
and informed that Ms. Trosclair was now assuming representation of Petitioner’s

legal defense.

Petitioner remained in jail until November 15, 2013 when he was
summoned to appear before the Honorabie .ludge Scott Gardner. At this time,
Petitioner was advised that Attorney Oliver Carrier, also with the PDO, was now
assuming “First Chair”, of Defense Council, and Amanda Trosclair wouid assume
“Second Chair” on Defense Counsel. Petitioner was also advised that a
Prelirninary Exarnination was to be conducted that day, per ruling of the First
Circuit Appeiiate Court, ordering that Petitioner’s Pro-Se Motion be Conduct ed.
The Court honored the First Circuit Ruling, and a Preiirninary Examination was
conducted Subsequentiy, Petitioner’s trial began No_vernber 18, 20i3, and on
November 21, 20i3, Petitioner was found guilty as charged in the “Bill of

Information”.

Petitioner claims that Defense Counsei’s and Appellate Counsel ’s
representation was insufficient, which ultimately aided in the conviction of
Petitioner. In support of this claim, Petitioner offers severai pieces of substantial

evidence before the court.

Page #27

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D 'Document 1-1 Filed 04/22/19 Page 53 of 67

grandmother, nor did C. Ben and her mother go home prior to going to
Chiidren’s I-Iospital. lt is also weli documented that C. Ben did not make any
mention of Petitioner. in fact, a member of the New Orieans Poiice Department,
Detective Greg Poweii in his contact with C. Ben documented in his report that,

“C. Ben admitted to her mother, Edna Ben, that she did have sex with a man, who

she did not or would not identify” (Pg. # 4 Para # 4 ln. #1 - #5).

The incorrect information listed throughout the brief written by Appellate
Counsel, as a coliective, presents a hint of guilt on Petitioner. in contrast to the
trial transcripts, Petitioner argues that should the actual true facts been presented

to the Court of Appeais, the Courts decision may have been more favorable to

- Petitioner. Appellate Counsel’s failure to accurately and correctly inform the

Appeal’s Court of facts pertain to Petitioner’s trial deemed her to be ineffective in
representing Petitioner.

In conclusion to Petitioner’s claim, Petitioner sites “Boston v. Kentucky.
Petitioner argues that defense counsel failed to defend Petitioner from being tried
from a completely Caucasian jury. Petitioner argues that, theoretically, this factor

favored the prosecution in obtaining a guilty verdict.

Page #35

 

Case 2:19-cV-09659-L|\/|A-D|\/|D D_ocument 1-1 Filed 04/22/19 Page 54 of 67

First, Petitioner presents a list containing the names of- each attorney within
the Public Defenders’ Offic_e that was assigned to represent Petitioner throughout
the trial process The document also contains the dates of which each Public
Defender was assigned Petitioner makes notice that a totai of live (5) different
attorneys, all with the Public Defenders’s Oftice, was assigned to represent
Petitioner over a twenty-two (22) month period (M). Although the fact that
` Petitioner was assigned said total of Public Defenders is not a violation of any
State or United State Constitutionai Rights, the failure of each previously assigned
attorney to communicate with their successor denied his constitutional rights, as it
pertains to the “egual protection of the law” clause, guaranteed by the
Fourteenth Amendment of the United States Constitution. In _November 2012,
Petitioner submitted a Motion of Conduct Preliminary Exarnination into the 22nd
ludicial District Court which was received and filed by the court on the 28“‘ day of
November 20i2 (pg.#. 4B l. Due to multiple court ordered continuations,
Petitioner submitted a Writ of Mandarnus into the First Court of Appeals
requesting that a ruling be passed down ordering the District Court to honor
Petitioner’s Motion of Conduct a Preliminary Examination. ‘The Pirst Circuit
Court granted Petitioner’s Writ request On the 15"‘ day ofNovember 2013,
Petitioner appeared before the Honorable lodge Scott Gardner for the purposeof
conducting said Preliminary Examination. But in the opening statements of
Defense Counsel, the District Attorney, and the Honorable iudge Scott Gardner
each stated that they were unaware of said Motion (M). Thus, Defense
Counsel did not have any preparation in place to adequately and sufficiently

represent Petitioner, during the Prelirninary Examination.

Petitioner offers several Court Minutes Entries which states that the '

Page #28

 

Case 2:19__-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 55 of 67

Motion to Conduct Preliminary Exarnination was placed on assignment before the
Court on multiple dates. The_provided documentation also reflects that each of the
assigned Public Defenders represented the Petitioner in court at least once in
regards to said Motion (pg. #4D - #41). In fact, the Motion to Conduct
Preliminary Examination was submitted from within the Public Defender’s Oftice
by Kathryn Fernandez. Each attorney represented Petitioner for assignment of
Preiirninary Examination (pro-Se) and Prelirninary Examination (PDO) by -
Defense Counsel claiming to not have knowledge of said motion, no witnesses
were summoned on Petitioner’s behalf. Petitioner insist that if the attorneys
assigned to him from within the Public Defender’s Office had adequately
established communication amongst themselves and with Petitioner, preparation,
awareness, and knowledge of the case’s status may have prevented the guilty

verdict.

Furthermore, Petitioner argues that Defense Counsel was ineffective in it’s
failure to conduct a reasonable pre~trial investigation (Wiggins v. Smith 539 U.S.
510 12003). Defense Counsei obviously did not make any attempts to investigate
any matters of_the trial. During the course of trial, several facts that were
beneficial to Petitioner were discovered Petitioner advised Defense Counsel that
his thirteen (13) year old son, Trevon Eaglin, was inside of the residence,
unknowingly to the alleged victim, during the time of the alleged incident
Petitioner offers the court an entry within the Supplemental Narrative Report
written by Detective Alvin Hotard of the Saint Tammany Parish Sheriftj s
Department, which indicate that Petitioner’s son, Trevon Eaglin, was questioned
by members of law enforcement on the morning ofPetitioner’s arrest (pg._#_L

para. #1 ln. #1 - #6). Defense Counsel did not make any attempts to call or

Page #29

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 56 of 67

notify Petitioner’s son in reference to testifying during trial. Petitioner submits an
affidavit written by Trevon Eaglin, and witnessed by a notary public, describing

and explaining what he would have testified to should he had been summoned to

testify.

Petitioner argues that Defense Counsel failed to investigate areas of the
charge that wouid have undeniably proven Petitioner’s innocence . During trial
procedures, the state declared that Petitioner drove a red vehicle from Slideii,
Louisiana over forty(4()) miles on a major interstate to New Orleans East. The
state also claimed that Petitioner stopped at a convenience store for gas once he
reach New Orleans, at which point C. Ben exited the vehicle and ran to a nearby

hotel.

Petitioner advised each Public Defender that was assigned to him, that the
version of events ciaimed by C. Ben can be proven to be faise should the Public
Defender’s Office request to view traffic cameras, that may have been at either the
convenience store that C. Ben referred to, or the hotel that C. Ben claimed to have
ran to. On Ju`ne 11, 2012, Petitioner contacted the Department of Transportation
(DOT), and was advised that there are several traffic cameras atithe intersection of
which the convenience store is iocated. Should either _of these cameras been
viewed, or Defense Counsel investigated this portion of the State’s claim, it would
have been proven that Petitioner was not anywhere near the convenience store, nor
the intersection of which it is located. This failure to investigate favorable
unbiased evidence significantly aided in the conviction of Petitioner, and

substantialty renders the ineffective assistance of Defense Counsel.

Defense Counsel also failed to request Detective Greg Powell’s testimony

Page #30

 

Case 2:19_¢cV-09659-L|\/|A-D|\/|D Do_cument 1-1 Filed 04/22/19 Page 57 of 67

during trial proceedings Detective Powell is a member of the New Orleans
Police Department, and he is also the first member of law enforcement to come
into contact with the alleged victim and question her. Petitioner submits a report
written by Detective Powell, which narrates the details of his initial encounter with
the alleged victim. Detective Powell documented the alleged victim, C. Ben,
offering an sophisticated false statement of being kidnaped by three (3) men, and
managing to escape their grasp. After further questioning, Detective Powell

l learned that C. Ben had called a taxi service, and went to a man’s house that she
“did not or would not identify” (pg. #4K para. #4 ln. #4 ~ #5). Defense Counsel
neglected to investigate the contents of the report. Petitioner obtained this report
when a request was made for a complete copy of the Discovery. This would
suggest that Defense Counsel was or should have been aware of_this report.
-Defense Counsel did not make any attempt to inform Petitioner of this report

during any point Of the investigation or trial process.

Within‘the second paragraph of Detective Powell’s report, it also states that
the first person that C. Ben called was her sister, Lyn Ben. Defense Counsel
neglected to make any attempts to contact Lyn Ben to investigate the contents of
that call, C. Ben’s state of mind, or demeanor when that call was placed, or what
Was the nature of conversation between the two fo them. As noticed Within the
narrative report written by Detective Alvin Hotard of the Saint Tammany Parish
Sheriffs Deportrnent, C,. Ben supposedly called several different people first.
rl`herefore, failing to call this individual to testify in court, proves that Defense

Counsel was ineffective in investigating the facts surrounding the occurrences of

the charges against Petitioner (pg. #4K para #2 ln. #1 - #10).

Page #31

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 58 of 67

Petitioner also argues that Defense Counsel so utterly failed to defend
against the charges, that the trial was the functional equivalent of a guilty plea,
rendering counsel’s representation presumptively inadequate (U.S. v. Chronic,
466 U.S. 648 (1984) At the point of arrest, Petitioner made several attempts to
inform law enforcement of his severe medical conditionsl On the 20“‘ day of
January 2012, Petitioner was appointed the Twenty-Second (22““) ludicial District
Public Defender’s Office. As Petitioner awaited contact form the Public
Defender’s Oflice, Petitioner submitted medical records pertaining to legal
blindness and diagnosis of his lower extremities into evidence These records,
which dates from June 24, 2010 to as recent as'March 13, 2012,'indicate that
petitioner suffered from retinal detachment and glaucoma caused by diabetic
retinopathy. The dates indicated on these documents prove that Petitioner had
these medical conditions, at least, eighteen (18) months prior to his arrest. This set
of documentation also includes notation from Vera William, APRN, at the L.S.U
Medical Center, indicating that Petitioner lacked any sensation throughout the
bottom of either one of his feet. (Pg. #4L- #4Z). The presentation of these
documents within trial may have created doubt to the jury regarding the alleged
victims trial testimony stating that Petitioner had driven a vehicle over forty (40)
miles upon a highway in that physical condition Again, Petitioner obtained the
copies provided to this court within the Discovery Packet provided to Petitioner by
the Public Defender’s Oftic'e suggesting that Defense Connsel was aware of this
critical piece of exculpatory evidence But Defense Counsel neglected to
introduce any of these medical documents into trial. Failure to introduce such
exculpatory evidence is a prime example of ineffective assistance of legal counsel,

which ultimately aided in securing a guilty verdict for the state.

Page #32

 

Case 2:19_-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 59 of 67

Petitioner also argues that Appellate Counsel was ineffective during their
representation Sinith v. Robbins 528 U.S. 259 (2000). Petitioner was convicted
on November Zl, 2012 and sentence to a prison term of eighty (80) years, without
the henefit_of parole, in the Department of Corrections. An application was filed
on behalf of Petitioner by Defense Counsel, Oliver Carrier. Petitioner was
assigned the Louisiana Appellate Proj ect, and received Katherine lvi. Franli'L as
representation Petitioner claims that Attorney Katherine Frank was ineffective in
her representation by the lack of attention and detail regarding the case. ln
support of this claim, Petitioner begins by offering the Court the cover page of the
Appeal Brief prepared by Appellate Counsei. The lack of attention is obvious in
Appellate Counsei referencing the docket number as, 51994, when in fact, the
correct docket number is 519994 (ng). Appellate Counsel continued to
display a lack of attention and detail in her representation by stating the elements of

the case incorrectly with the Appeal Brief submitted for review.

On page ( #4BB paragraph #2 lines #5 -#Ql, it reads “The defense filed for

quash of the multiple offender bill”. (R.pp. #153). At the hearing, the trial judge
quashed the bill as to a conviction emanating from St. Landry Parish in l999 but
adjudicated Mr. Eaglin (Petitioner) a second offender and sentenced his to serve
eighty (80) years imprisonment with benefit of parole (R.pp. #_1-6_1 - #163). But, in
reviewing the transcripts fof said hearing, it is proven that Appellate Counsel’s
dictation is significantly incorrect. On March 28, 2014, Petitioner was present
within Court on assignment for Felony Sentencing, Multiple Offender Hearing, and
Answer a Motion to Quash Multiple Offender Bill. Petitioner submitted to having
his fingerprints taken for the purpose of this hearing Petitioner’s fingerprints
were presented to Lloyd T. Morse, a fingerprint analysis technician, whom was

Page #33

 

Case 2:19-cV-09659-L|\/|A-D|\/|D roument 1-1 Filed 04/22/19 Page 60 of 67

stipulated to be an expert in his respected field. Mr. Morse testified that, as an
'expert, he could not one hundred percent (100%) identify the fingerprints
associated with docket number: 98 - K - 2077 - B (SZ) to be identical to the
fingerprints of which Petitioner provided on that day. The Honorable Judge Scott
Gardner stated “we have a match on the name and Social Security Number. That
will be enough”. The hearing continued, and subsequently Petitioner was

sentenced to serve eighty (80) years.

On the fourth (4"‘) page of Appellate Counsel’s brief, she make reference to
_Petitioner going outside to smoke (pg. 4CC para.§?) ln. #2). Although this detail `
may be interpreted as irrelevant, it is still incorrect There was not any mention of
this transpiring from any individual during the entire investigation or trial process.
Appellate Counsel continued to offer incorrect information not known in trial on
(pg. #4DD para. #2 ln. #5) when she stated, “Using the hotel phone, she

(C. Ben) called her grandmother” pg. #4DD para. #2 ln. #5).` §ut, throughout the
investigative report written by Detective Greg Powell of the New Orleans Police
Department and the Narrative Report written by Detective Alvin Hotard of the
Saint Tammany Parish Sheriff" s Department, it does not state that C. Ben ever
called her grandmother. Within the same paragraph line #7 - #10, Appellate
Counsel writes, “It was not until she ( C. Ben) got home that she ( C. Ben) told her
mother that she ( C. Ben) and Keef`er Eagiin had sex, but that Keefer (Petitioner)
had forced hcr. Her mother took C. Ben to childrcn’s hospital for an examination
Based upon the findings of vaginal tearing, the Saint Tammany Parish Police were
called” (pg. #4DD para. #2 ln. #1- #10). There is not any entry within the
investigation report or trial transcripts that describes a version of events such as
this. Documentation and trial testimony proves that C. Ben never called her

Page #34

 

Case 2:19-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 61 of 67

MEMORANDUM OF LAW #5

 

Case 2:19;cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 62 of 67

S_UMMA RY OF ARGUMEl\iT #5

Petitioner was denied his constitutional rights, as it pertains to the “dLe_
process cf law” clause, guaranteed by the Fifth and Fourteenth Amendment of the
United States Constitution, by the State’s Prosecutor knowingly using perjured
testimony to obtain a conviction.

ARGUMENT:
Assignment of Error #5

Prosecutor’s use of perjured testimony.

STAE EQARD OF REVIEW

The Fifth and Fourteen Amendments to the United States Constitution and
Articie 1, Section l and 16, of the Louisiana Constitution protects persons from
being deprived of life, liberty, or property, except by due process of law, which
includes the right to a fair trial. While the State and the Defendant both
reserve the right to summon witnesses to testify in court on either chosen parties’
behalf, the Prosecutor knowingly using perjured testimony to obtain a conviction
is a direct violation of constitutional rights Napue v. Illinois,- 360 U.S. 264

`(1959). Defense Counsel knowingly introducing perjured testimony into trial also
creates a constitutional violation Nix v. Whiteside, l475 U.S. 157 (1986).
Argument §§

Petitioner was arrested on January i’!, 20l2, by the Saint Tammany parish
Sheriff’ s Department, After being detained and transported to the Saint Tammany
Parish SheriffDepartment, Petitioner was approached by Detective Alvin Hotard
ofthe Saint Tamrnany parish Sheriff’s Department, whom conducted a brief
interrogation of Petitioner. The results of that interrogation is documented several

times within the investigative report, which was written and submitted for review

Page #36

 

Case 2:19__-cV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 63 of 67

to the office of the Honorable District Attorney. Subsequently, Petitioner was

charged and transported to the Saint Tammany Parish lail.

On January 19, 2016, Sergeant Brian O’Cull, also of the Saint Tammany
Parish Sheriff’s Department, entered the Saint 'i`ammany Parish Jail accompanied
by Mike Rodriguez, an investigator with the Saint Tarnmany Parish Coroner’s
Office, for the purpose of serving and conducting a search warrant on the
body/person of Petitioner for DNA samples and a analysis At the conclusion of
conducting the search warrant, Sergeant O’Cull instructed the Coroner’s Office
Investigator, Mike Rodriguez, to exit the room where the search warrant was
conductedl Sergeant O’Cull produced an audio recorded, and initiated a
secondary interrogation of Petitioner. Although Petitioner advised that the
contents of the recording was coerced by law enforcement and obtained through
fear of` his and his family’s safety, and unconstitutional duress, the audio recording

of that interrogation was published before the jury.

Petitioner argues that the prosecutor knowingly used perjured testimony, in
regards to securing the audio recording, to obtain the conviction of Petitioner. in
support of argument, Petitioner submits a copy of the_ Affidavit for Search
Warrant, which was presented for authorization before the honorable Judge
William J. Knight, of the Twenty-Second (22“d) .l udicial Court, by Sergeant Brian
O’Cull. Within the submitted affidavit it states, “Keefer [Petitioner] refused to
answer any questions relative to having sexual intercourse with the victim,
stating that he had been down this road before and wanted an attorney”. (pgl

35 A para. #'7 1n #3 - #5_). During the investigation process, Saint Tarnrnany

Parish Law Enforcement also served a search warrant at Petitioner’s residence and

Page #3")'

 

Case 2:19-cV-09659-L|\/|A-D|\/|D `Document 1-1 Filed 04/22/19 Page 64 of 67

on his property Petitioner submits an Evidence Receipt containing a list of items
seized from Petitioner’s residence on the morning of his arrest (pg. #SB). Each
item listed was recovered from the bedroom area cf which the alleged victim
claimed the incident had taken place. The Saint Tammany Parish Crime lab
conducted a meticulous search for the alleged victim’s Deoxyribonucleic Acid
_(DNA), but each test conducted returned a negative resuit. Saint Tammany Parish
Crime Lab Technicians also conducted a search for DNA of the alleged victim
inside and outside of Petitioner’s red vehicle, which the alleged victim first claimed
to be kidnaped. But, no DNA belonging to the alleged victim was found. ln fact,
the only DNA evidence referenced in trial was presented by Tara Brown, whom the
court stipulated to be an expert in her field of study as DNA Analysis Technician,
was described as a “minor” trace element of Petitioner’s DNA found on alleged
victim’s pubic hair combing. During trial proceedings, C. Ben (alleged victim)
testified that she had used the bathroom facilities at Petitioner’s residence Tara
Brown confirmed that the “minor“ trace element found on Petitioner may have
been transferred during the time C. Ben used Petitioner’s bathroom Therefore, the
only evidence deemed reliable to the prosecution’s behalf was‘the recording that

was obtained by Sergeant O’Cull by coercion and unconstitutional duress.

During trial, Detective Alvin Hotard and Sergeant Brian O’Cull were asked
in direct examination, “did Defendant [Petitioner] ever ask for an attorney?”
Understanding that if Petitioner had requested an attorney at any point prior to
obtaining the audio recording, that the recording would be subject to suppression
from both trial, officers offered perjured testimony by stating “no”. The perjured
testimony is evident within the Aftidavit for Search Warrant submitted by
Sergeant Brain O’Cull, which pertinently reads, “...stating that he [petitioner]

Page #38

 

CaS€ 2219-CV-09659-L|\/|A-Dl\/|D DOCUm€nl 1-1 Filed 04/22/19 Page 65 Of 67

had been down this road before and wanted an attorney” (pg. #SA para. #'7 ln.
M). Petitioner argues that Prosecution entered the Affidavit For Search
Warrant into trial as one of State’s evidence, therefore, the prosecution knowingly
accepted the perjured testimony of Detective Alvin Hotard and Sergeant Brian
O’Cull into trial in order to justify the introduction of the coerced confession
obtained in direct violation of Petitioner’s rights per “Miranda”. Napue v.

Illinois, 360 U.S. 264 (1959. 'l`hus, ensuring the conviction of Petitioner.

Petitioner argues that Defense Counsel also knowingly allowed the
perjured testimony of Detective Hotard and Sergeant O’Cull to be introduced into
trial. In support of argument, Petitioner submits an entry within the Court Minutes
dated November 18, 2013, which reads that Defense Counsel stipulated that they '
were satisfied with the Discovery received by the State. The Discovery contained a
copy of the Affidavit For Search Warrant presented by Sergeant Brian O’Cull,
suggesting that as Defense Counsel reviewed the contents cf the Discovery in
preparation to defend Petitioner in trial, they became aware that Petitioner had
evoked his constitutional right to have legal counsel present during questioning
But, Defense Counsel did not make any objections to the introduction of the

perjured testimony by law enforcement Therefore, knowingly accepting the
testimony, which presented an unconstitutional violation against Petitioner’s rights

of fair trial.

The definition of perjury states “the willful giving of false testimony under
oath”. ln any instant that a member of law enforcement, whom is sworn to protect '
and serve, commits the act of pcrjury, the credibility of their testimony should be

thoroughly scrutinized Prosecution was in fear that the prior inconsistent

Page#?)$)

 

Case 2:1Q-CV-09659-L|\/|A-D|\/|D Document 1-1 Filed 04/22/19 Page 66 of 67

statements, and the false statement of being kidnaped that the alleged victim
initially stated, would create enough doubt in the minds.of the jurors, that the
perjured testimony was necessary to convince the jurors that the only piece of

evidence reliable to convict Petitioner, the coerced confession was obtained within

the legal standards of law.

The failure of the prosecutor to correct the testimony of the witness which

he knew to be false denied Petitioner due process of law in violation of the

n Fourteenth Amendment Napue v. Illinois, 360 U.S. 265 - 272. lt is established
that a conviction obtained through use of false evidence, known to be such a
representative of the state, must fall under the Fourteen Amendment, Mooney v.
Holohan, 294 U.S. 103; Per v. Kansas, 317 U.S. 213; Curran v. Deiaware, 259

- F.2d 707. Compare Jones v. Kentucky, 97 F.2d 335, 338 with In re Sawyer’s
Petition, 229 F.Zd 805, 809 cf. Mesarosh v. United States 352 U.S. 1. The same
result obtains when the State, although not soliciting false evidence, allows it to
go uncorrected when it appears Alcorta v. Texas, 355 U.S. 28; United States ex
rel. Thompson v. Dye, 221 F. 2d 763; Hnited States ex rel. Almeida v. Baldi,
195 F. 2d 815;'United States ex rel. Montgornery v. Ragen, 86 F. Supp. 382.
The same principle that a state may not knowingly use false evidence, including
false testimony, to obtain a tainted conviction, implicit in any concept of ordered
liberty, does not cease to apply merely because the false testimony goes only to the
credibility ofthe witness The jury’s estimate of the truthfulness and reliability of a
given witness may well be determinative o`f guilt or innocence, and it is upon such
subtle factors as the possible interest of the witness in testifying falsely that a
defendant’s life or liberty may depend. lt is of no consequence that the falsehood
bore upon the witness credibility, rather than directly upon defendant’s guilt. A lie

Page #40

 

Case_2:19-cV-09659-LMA-DMD _roument 1-1 Filed 04/22/19 Page 67 of 67

is a lie, no_ matter what it’s subject, and, if it is in any way relevant to the case, the
District Attorney has the responsibility and duty to correct what he knows to be
false and elicit the truth... that the District Attorney’s silence was not the result of
guile or a desire to prejudice matters little, for it’s impact was the same, preventing,

as it did, a trial that could in any real sense be termed fair. Napue v. fliinois, 360

Us. 270 (1959).

Page #41

 

